                                                                                                                    Form:ntctfclm

                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Michigan
                                              211 West Fort Street
                                                Detroit, MI 48226


                                                 Case No.: 19−54531−pjs
                                                       Chapter: 7
In Re: (NAME OF DEBTOR(S))
   Joseph G. DuMouchelle                                       Melinda J. Adducci
   aka Joe G. DuMouchelle                                      aka Lindy J. Adducci
   1221 Bowers                                                 1221 Bowers
   #2595                                                       #2595
   Birmingham, MI 48012                                        Birmingham, MI 48012
Social Security No.:
   xxx−xx−0669                                                 xxx−xx−6052
Employer's Tax I.D. No.:


            NOTICE OF NEED TO FILE PROOF OF CLAIM DUE TO RECOVERY OF ASSETS

NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that notice
was sent, assets have been recovered by the trustee.

Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the bankruptcy
court at the address above on or before:

                                                      March 5, 2020

Creditors who do not file a proof of claim on or before this date will not share in any distribution from the debtor's
estate.

A Proof of Claim form ("Official Form 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. A proof
of claim may be mailed to the clerk's office for filing. If you wish to receive proof of its receipt by the bankruptcy
court, enclose a photocopy of the proof of claim together with a stamped, self−addressed envelope.

There is no fee for filing the proof of claim.

Any creditor who has previously filed a proof of claim in this case need not file another proof of claim.

Dated: 12/12/19
                                                                       BY THE COURT



                                                                       Katherine B. Gullo , Clerk of Court
                                                                       U.S. Bankruptcy Court




       19-54531-pjs         Doc 73       Filed 12/14/19        Entered 12/15/19 00:29:50              Page 1 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 19-54531-pjs
Joseph G. DuMouchelle                                                                                      Chapter 7
Melinda J. Adducci
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: lhuts                        Page 1 of 2                          Date Rcvd: Dec 12, 2019
                                      Form ID: ntctfclm                  Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 14, 2019.
dbpos          +Joseph G. DuMouchelle,    1221 Bowers,    #2595,    Birmingham, MI 48012-7102
dbpos          +Melinda J. Adducci,    1221 Bowers,    #2595,    Birmingham, MI 48012-7102
26196712       +1-800 Self-Storage.Com,    2477 W Maple Rd,     Troy, MI 48084-7124
26249101       +Credibly,   25200 Telegraph Rd,     STE 350,    Southfield, MI 48033-7416
26196720       +EZ Storage,    18145 Mack Ave,    Detroit, MI 48224-1444
26196719       +East Continental Gems,    c/o Cindy Elizabeth Molloy, Esq.,     551 Fifth Avenue, 31st Floor,
                 New York, NY 10176-0001
26196721       +First National Bank & Trust,     22 4th Street E.,    Williston, ND 58801-5332
26196722       +Jeffrey A. Mitchell, Esq.,     5 Penn Plaza, 24th Floor,    New York, NY 10001-1810
26196724       +Jonathan Birnbach & J.B. International,      576 Fifth Avenue,   New York, NY 10036-4807
26196726       +Nanette Poole,    458 Bournemouth Circle,     Grosse Pointe Farms, MI 48236-2816
26196727       +Oakland County Circuit Court,     1200 N. Telegraph Road,    Pontiac, MI 48341-0404
26196728       +Sanibel Captiva Community Bank,     7500 College Parkway,    Fort Myers, FL 33907-5500
26196729       +Simply Self Storage,    20355 E 9 Mile Rd,     Saint Clair Shores, MI 48080-1757
26196731       +Teodor Gelov,    c/o Jaffe Raitt Heuer & Weiss PC,     Jay Welford, Esq.,
                 27777 Franklin Rd Ste 2500,     Southfield, MI 48034-8222
26196732       +Thomas T. Ritter,    c/o Bryan D. Marcus, Esq.,     29488 Woodward Ave., Suite 451,
                 Royal Oak, MI 48073-0903

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26280622        EDI: GMACFS.COM Dec 13 2019 04:38:00       Ally Bank,   PO Box 130424,    Roseville, MN 55113-0004
26196713        EDI: GMACFS.COM Dec 13 2019 04:38:00       Ally Bank,   P.O. Box 130424,
                 Saint Paul, MN 55113-0004
26196714        EDI: AMEREXPR.COM Dec 13 2019 04:38:00       American Express,    Customer Care / Bankruptcy,
                 P.O. Box 297812,   Fort Lauderdale, FL 33329-7812
26232369        EDI: BECKLEE.COM Dec 13 2019 04:38:00       American Express National Bank,
                 c/o Becket and Lee LLP,    PO Box 3001,    Malvern PA 19355-0701
26196715        EDI: CHASE.COM Dec 13 2019 04:38:00       Chase,   P. O. Box 15298,    Wilmington, DE 19850-5298
26270323       +EDI: CHRM.COM Dec 13 2019 04:38:00       Chrysler Capital,   P.O. Box 961275,
                 Fort Worth, TX 76161-0275
26196716       +EDI: CHRM.COM Dec 13 2019 04:38:00       Chrysler Capital,   Attn: Bankruptcy Department,
                 P.O. Box 961278,   Fort Worth, TX 76161-0278
26196717       +EDI: TSYS2.COM Dec 13 2019 04:38:00       Department Stores National Bank (Macy’s),
                 Bankruptcy Processing,    P.O. Box 8053,    Mason, OH 45040-8053
26196718        EDI: DISCOVER.COM Dec 13 2019 04:38:00       Discover,   DFS Services, LLC,    P.O. Box 3025,
                 New Albany, OH 43054-3025
26220563        EDI: DISCOVER.COM Dec 13 2019 04:38:00       Discover Bank,    Discover Products Inc,
                 Po Box 3025,   New Albany OH 43054-3025
26198693       +EDI: PRA.COM Dec 13 2019 04:38:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
26196730        EDI: RMSC.COM Dec 13 2019 04:38:00       Synchrony Bank (Lowe’s),    Bankruptcy Department,
                 P.O. Box 965060,   Orlando, FL 32896-5060
26196733        EDI: USBANKARS.COM Dec 13 2019 04:38:00       US Bank,   P.O. Box 5229,
                 Cincinnati, OH 45201-5229
                                                                                               TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               Daniel M. McDermott
26196723          John Ragard
26196725          Marty Harvity
26235226          Thomas Ritter,   c/o Attorneys - Bryan Marcus P47125
26237083*         American Express National Bank,   c/o Becket and Lee LLP,                     PO Box 3001,
                   Malvern PA 19355-0701
26232370*         American Express National Bank,   c/o Becket and Lee LLP,                     PO Box 3001,
                   Malvern PA 19355-0701
                                                                                                                    TOTALS: 4, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 14, 2019                                             Signature: /s/Joseph Speetjens

             19-54531-pjs          Doc 73       Filed 12/14/19          Entered 12/15/19 00:29:50                Page 2 of 3
District/off: 0645-2          User: lhuts                 Page 2 of 2                  Date Rcvd: Dec 12, 2019
                              Form ID: ntctfclm           Total Noticed: 28

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2019 at the address(es) listed below:
              Bryan D. Marcus   on behalf of Creditor Thomas Ritter bmarcus.x@gmail.com
              Daniel J. Weiner   on behalf of Creditor   East Continental Gems, Inc.
               dweiner@schaferandweiner.com
              Daniel J. Weiner   on behalf of Creditor   William Noble Rare Jewels, LP
               dweiner@schaferandweiner.com
              Daniel J. Weiner   on behalf of Creditor Thomas Ritter dweiner@schaferandweiner.com
              David Eisenberg    on behalf of Creditor John Ragard deisenberg@maddinhauser.com
              Deborah S. Rubin   on behalf of Creditor Teodor Gelov drubin@jaffelaw.com
              Earle I. Erman   on behalf of Creditor John Ragard eerman@maddinhauser.com
              Fred Dery    fdery@fredjdery.com, MI39@ecfcbis.com;dcloven@fredjdery.com;fjd@trustesolutions.net
              Glenn S. Walter   on behalf of Creditor Aaron Mendelsohn gwalter@honigman.com
              Glenn S. Walter   on behalf of Creditor   A- RON Resources, LLC gwalter@honigman.com
              Howard M. Borin   on behalf of Creditor   William Noble Rare Jewels, LP
               hborin@schaferandweiner.com, jburns@schaferandweiner.com;nmack@schaferandweiner.com
              Howard M. Borin   on behalf of Creditor   East Continental Gems, Inc. hborin@schaferandweiner.com,
               jburns@schaferandweiner.com;nmack@schaferandweiner.com
              Howard M. Borin   on behalf of Creditor Thomas Ritter hborin@schaferandweiner.com,
               jburns@schaferandweiner.com;nmack@schaferandweiner.com
              Jay L. Welford   on behalf of Creditor Teodor Gelov jwelford@jaffelaw.com
              Leslie K. Berg (UST)   on behalf of U.S. Trustee Daniel M. McDermott Leslie.K.Berg@usdoj.gov
              Robert N. Bassel   on behalf of Debtor In Possession Joseph G. DuMouchelle bbassel@gmail.com,
               robertbassel@hotmail.com;ecfbassel@gmail.com
              Robert N. Bassel   on behalf of Debtor In Possession Melinda J. Adducci bbassel@gmail.com,
               robertbassel@hotmail.com;ecfbassel@gmail.com
              Shanna Marie Kaminski   on behalf of Creditor   J.B. International smkaminski@varnumlaw.com,
               wrkyles@varnumlaw.com
              Shanna Marie Kaminski   on behalf of Creditor Jonathan Birnbach smkaminski@varnumlaw.com,
               wrkyles@varnumlaw.com
                                                                                            TOTAL: 19




          19-54531-pjs     Doc 73     Filed 12/14/19     Entered 12/15/19 00:29:50       Page 3 of 3
